DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles S. Stein on 1/13/2022. The application has been amended as follows: Change title to: Connector with Embedded Resin Portions.
Authorization for this examiner’s amendment was given in an interview with Charles S. Stein on 1/14/2022. The application has been amended as follows: Change Claim 6, line 16 to: - - the clamping portion comprises: - - .
Allowable Subject Matter
Claims 1-10 are allowed. Allowability resides, at least in part, with the prior art not showing or fairly disclosing the outer resin portion is formed with a  clamping portion for clamping a part of the one end part of the first core resin portion and a part of the one end part of the second core resin portion together, and the clamping portion includes a first embedded portion extending toward a tip side in the first direction and at least partially embedded at a position of the one end of the part of the first core resin portion except the boundary surface and a second embedded portion extending toward the tip 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11217129, US 6902417, US 2020/0185858, US 2020/0106206, US 2019/0036415, US 2020/0266598, US 2020/0350723, US 2020/0391413, and US 20040002260 teach a connector with a terminal or terminals and resin portions molded over the terminal or terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833